PER CURIAM.
Albertsons, the defendant in a slip-and-fall action has petitioned this court for a writ of certiorari to quash an order compelling the disclosure to the respondent of an internally-produced “incident report” prepared on the day of the accident for the store manager in accordance with the requirements of Albertsons’ claims representatives. Albertsons maintains that the report constitutes work product prepared in anticipation of litigation. Based upon Winn-Dixie Stores, Inc. v. Nakutis, 435 So.2d 307 (Fla. 5th DCA 1983), pet. for rev. den., 446 So.2d 100 (Fla.1984), we agree. Rule 1.280(b)(2) of the Florida Rules of Civil Procedure prescribes conditions which must be satisfied to achieve entitlement to a report of the kind sought by the respondent. The respondent did not allege circumstances overriding Albertsons right to confidentiality.
Petition granted.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.